Citation Nr: 1543242	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  He also served in the Army Reserve from September 1984 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Veteran was issued a Statement of the Case (SOC) as to his service connection claim.  Subsequent to the issuance of the SOC, additional VA treatment records were received in September 2014, prior to the transfer of the Veteran's claims file to the Board in October 2014.  However, these VA treatment records are essentially duplicative of evidence previously of record which was considered by the RO, and not relevant to the issue decided on appeal.  Accordingly, a remand for the RO to consider this evidence in the first instance is not warranted.  38 C.F.R. § 19.37(a)(2015).

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence that the Veteran currently suffers from a left knee disability beyond knee pain.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The January 2014 SOC indicates that VA was unable to obtain the Veteran's service treatment records.  When a Veteran's medical records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In this case, the July 2010 formal finding of the unavailability of service records documented that the RO notified the Veteran that it was unable to locate his service treatment records, explained its efforts to obtain the service treatment records, described any further actions it would take to regarding the claim, and notified the Veteran that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(c)(2), (c)(3), (e).  In October 2013, the RO received what appears to be complete service treatment and personnel records from the Veteran.  See January 2014 SOC.  Accordingly, the Board concludes that the RO has satisfied the duty to assist the Veteran with regard to obtaining his service treatment records through its actions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); and Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

In addition, post-service VA treatment records have been obtained.  The Veteran was provided a VA medical examination in December 2013 with regard to his claim for his left knee.  The examination, along with the expert medical opinion, is adequate evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for his opinion.  Thus, VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 
at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran reports noticing knots in his knees when he was in the sixth grade, and he indicated that his knee condition became a chronic issue in the 1980s.  See, e.g., Substantive Appeal (March 2014).  Review of his post-service treatment records reveals problem lists noting a history of knee arthralgia on February 28, 2008, and closed dislocation of patella and chondromalacia of patella on September 24, 2008.  He received physical therapy from October 7, 2008, to January 2, 2009, for left knee pain.  

The Veteran filed a claim for service connection in September 2009.

After a review of the record, the Board finds that service connection for the Veteran's claimed left knee condition is not warranted because there is no competent evidence of a currently diagnosed disability since he filed his claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.)  In this regard, in December 2013 a VA examiner concluded that there was no objective evidence of any significant knee disorder.  Moreover, the examiner reported that the Veteran had a normal knee examination.  In addition, he noted that x-rays of the left knee did not reveal degenerative or traumatic arthritis, and there was no x-ray evidence of patellar subluxation.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's service treatment records only revealed subjective complaints, and the only evidence of a knee condition on examination was the Veteran's subjective complaints of pain.  

Although the Veteran is noted to complain of knee pain, without a diagnosed or identifiable underlying malady or condition, a symptom of pain alone does not in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356.  Further, although the Veteran is competent to report knee pain, he is not competent to diagnosis a knee disability as he has not been shown to be qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159(a)(1).

As the preponderance of the evidence is against the claim for service connection for a left knee disability, there is no doubt to be resolved, and service connection for a left knee disability is not warranted.  


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran's remaining claim of a low back disability must be remanded.

The Veteran asserts that he has experienced back pain since he injured his back during service.  See, e.g., Substantive Appeal (March 2014).  Service treatment records document complaints of back pain in 1982 and 1983.  Post-service VA treatment records contain complaints of back pain, and a treatment record dated October 2012 reveals a diagnosis of lumbar radiculopathy.

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as amended (Aug. 7, 2006).

The evidence of record suggests that the Veteran's current back disability may be related to complaints of back pain in service.  However, a VA examination is needed as the evidence is insufficient to decide the claim.  See id.; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Upon remand, the AOJ is to obtain complete VA treatment records dated from August 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from August 2014.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate his claim for a low back disorder.  The entire claims file must be reviewed by the examiner.  
After examining the Veteran, the examiner is to answer the following questions:

a)  From what back disability or disabilities does the Veteran currently suffer?  Has he suffered from any other back disabilities since his September 2009 claim?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified back disability had its onset in service or is otherwise related to his active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


